Opinión disidente del
Juez Asociado Señor Irizarry Yunqué
a la cual se une el Juez Asociado Señor Torres Rigual.
San Juan, Puerto Rico, a 1 de junio de 1981
Disiento. La sentencia recurrida debería confirmarse sin modificación alguna.
Es un hecho indisputado que como consecuencia del paro respiratorio y cardíaco que se produjo debido a la manifiesta negligencia del personal médico que trataba al Sr. Fantauzzi Rivera, éste sufrió daño cerebral irreparable e irreversible debido a la falta de oxígeno al cerebro. Así lo concluyó el Tribunal Superior en una extensa resolución de fecha 16 de agosto de 1979, a base de la cual enmendó substancialmente, nunc pro tune, la sentencia que había dictado el 18 de julio de 1978. Dicha resolución se basó en “abundante desfile de prueba de ambas partes, incluyendo prueba testifical, documental y pericial”(1) dirigida toda dicha prueba a una reevaluación de la “capacidad mental del señor Fantauzzi Rivera y daños provenientes de tal condición”. (2)
*133Luego de pasar sobre dicha prueba, cuyo desfile tomó cinco días, de escuchar testigos que nosotros no hemos visto ni oído, y de evaluar su credibilidad —función para la que obviamente estaba el tribunal de instancia en posición preeminente— concluyó el ilustrado juez senten-ciador, Hon. Aladino Torres Rivera: “Se sostiene la conclusión que el señor Fantauzzi Rivera ha quedado afectado de sus facultades mentales en grado tal que le incapacitan para emplearse productivamente en forma permanente. Tal es el consenso de opinión de tres peritos psiquiatras que en diversos momentos comparecieron al .Tribunal.”(3) (Énfasis nuestro.)
Esta conclusión no fue hecha a humo de pajas. Fue hecha luego del tribunal enfrentarse a una situación mortificante, convencido de que sus primeras determina-ciones sobre los hechos en cuanto a los mencionados aspectos de capacidad mental y daños provenientes de tal condición del señor Fantauzzi fueron objeto de exageración y de ocultación de datos al Estado facilitándose así una estipulación que luego el Estado rechazó. El señor Juez Torres Rivera no podía estar, al evaluar la prueba que produjo la resolución de 16 de agosto de 1979 y la “sentencia enmendada nunc pro tune” de esa misma fecha, en la misma condición de ánimo no prevenido que cuando evaluó los daños originalmente. Su mencionada resolución así lo demuestra palmariamente. No obstante, he aquí sus conclusiones finales:
4 — Un análisis calmado y sereno de lo antes relatado conduce inevitablemente y a la luz de nuestras observaciones y credibilidad del resto de la prueba desfilada por las partes, a concluir,
(a) La psicosis que padece Don Antonio Fantauzzi es el producto de un síndrome cerebral orgánico sin que concurra el aspecto de la esquizofrenia. Su condición es crónica, irreversible (por ser consecuencia también de daño cerebral irreversible).
*134(b) Tal condición ha producido un menoscabo sustancial en las facultades mentales de Don Antonio que lo incapacita permanentemente para emplearse productivamente.
(c) No obstante, su incapacidad no le impide desen-volverse con relativa estabilidad en su diario vivir que le ha permitido y permite compartir —aunque con las limitaciones resultantes de su menoscabo intelectivo— en un plano de relativa calma y tranquilidad en actividades de variada naturaleza en el cotidiano vivir. Es dentro de ese plano único que es explicable que se haya realizado diversas transacciones con inmuebles sin previa autorización judicial, 0) y que no se haya tramitado la designación de un tutor para administrar los fondos provenientes de las pensiones de Veteranos y Seguro Social.
(d) Todo lo anterior era necesariamente de conocimiento de los demandantes al momento de negociar la estipulación con la parte demandada relativa a la condición de Don Antonio a resultas de la citada operación.
5 — Todo lo anterior, no obstante, no altera las demás conclusiones de hechos de la sentencia relativas a las angustias sufridas por los demandantes a raíz del trauma operatorio, hospitalización y otros particulares.
6 — A la luz de lo antes expuesto entendemos, como cuestión de hecho, que las compensaciones concedidas en la sentencia por daños físicos y angustias mentales y morales deben ser modificadas para ajustarlas a la situación aquí descrita. (4) (Escolio omitido.)
En consecuencia de dichas determinaciones el tribunal sentenciador enmendó las cuantías concedidas en la si-guiente forma: (a) en cuanto a “daños físicos”, y “angustias mentales y morales” redujo de $75,000.00 a $20,000.00 lo concedido al Sr. Antonio Fantauzzi Rivera, de $50,000.00 a $20,000.00 lo concedido a su esposa doña Ana Lydia Cruz, y de $25,000.00 a $8,000.00 lo concedido al hijo de ambos, Ithram Fantauzzi Cruz; y (b) en cuanto a lucro cesante redujo de $100,265.00 a $41,152.00 lo concedido al Sr. Fantauzzi Rivera, y de $96,587.00 a $49,836.60 lo adjudicado a doña Ana Lydia Cruz. Las partidas por lucro *135cesante fueron computadas por el tribunal sentenciador a base de los factores clásicos, a saber, ingreso anual en la fecha en que se origina la incapacidad, daños productivos según expectativa de vida, y el factor de capitalización.
Para anular la partida de lucro cesante adjudicada al señor Fantauzzi Rivera se basa este Tribunal en aislados aspectos de algunos testimonios periciales y en un enfoque restrictivo sobre la conducta de este demandante con pos-terioridad a los incidentes de su hospitalización y trata-miento. No creo que ello se justifique. Las determinaciones del tribunal sentenciador se basan en la totalidad de la prueba testifical que vio y oyó, analizada con criterio riguroso ante la previa experiencia de exageración y ocultación. Ante el hecho indubitado de la severa incapaci-dad resultante no puedo suscribir que se descarten las bien fundadas y objetivamente analizadas conclusiones del ilustrado magistrado sentenciador.
Ni siquiera la parte recurrente llega tan lejos como lo hace este Tribunal. Dos son los planteamientos que hace la parte recurrente: el primero, que la cuantía concedida por daños físicos y angustias mentales rebasa los límites de la Ley Núm. 104 de 29 de junio de 1955 (32 L.P.R.A. sees. 3077 a 3084) y, segundo, no reducir las cuantías otorgadas a los demandantes por concepto de lucro cesante en una proporción mayor, atendido el grado de incapacidad del señor Fantauzzi Rivera.
En cuanto al primer planteamiento, baste señalar que la autorización para que se concedieran cuantías sobre el límite de la citada Ley Núm. 104 fue concedida por resolución de la Asamblea Legislativa CRC Núm. 42 de 16 de mayo de 1974. El segundo planteamiento no impugna la adjudicación de lucro cesante al Sr. Fantauzzi Rivera y sí su cómputo. Se pide su reducción; no su eliminación. Eliminar la concesión de lucro cesante es contrario al principio de que nuestro Derecho es rogado, basado en el sistema adversativo de la contienda judicial.
*136Confirmaría sin modificación alguna la sentencia recu-rrida.

 Resolución de 16 de agosto de 1979, pág. 2, 2do párrafo.


 Véase la misma resolución, página y párrafo referidos en el escolio (1).


 Resolución de 16 de agosto de 1979, citada supra, pág. 2, in fine.


Ibid., págs. 10-12.